HUNTLEY, Justice,
dissenting with whom BISTLINE, Justice, concurs.
Members of the bar who have had the experience of presenting themselves physically in a courtroom several times will no doubt be amazed at the majority decision herein, should they pause to analyze the real basis of the dismissal of the Department of Employment’s appeal.
The majority opinion is somewhat unclear as to the specific basis for the dismissal of the Department’s appeal. The key to the majority’s concern is reflected in the following two sentences from the majority opinion:
The record does not reflect any written appearance filed before the Industrial Commission by the Department of Employment, however. Had the Department of Employment participated in the hearing before the Industrial Commission, and then appealed from a ruling adverse to its interests, it would be a different matter.
The Department of Employment was physically represented and appeared by and through its attorney at the hearing on motion for reconsideration. The record further establishes that it has been the standard procedure for the Department to appear before the Commission on these matters without filing a formal written appearance. No party objected to the Department appearing and participating before the Commission without having first filed a “written appearance.” Since no objection was made, and the Commission having accepted the attorney’s appearance “in court”, no appealable error was preserved. Presumably, had either another party or the Commission raised an objection, the hearing would have been delayed for five minutes while the Department attorney phoned his secretary to bring over a “piece of paper” constituting a formal appearance.
It has not been unheard of for a party defendant, in a trial court proceeding, to appear at the trial without having first filed an answer or other responsive pleading, and participate in the proceedings. No one would assert that such a party had not appeared and become a party for all purposes for all purposes because no written document connoting an appearance was formally filed.
In Newbold v. Arvidson, 105 Idaho 663, 672 P.2d 231 (1983), the issue before the court was whether a party had made “an appearance” by virtue of having participated in a deposition. This court in a four to one opinion, wrote:
The question is whether the defendant’s presence and self-representation at the deposition constitutes an “appearance” pursuant to I.R.C.P. 55(b)(2). We hold that it does. Since Mr. Arvidson *385was not given notice as required by I.R. C.P. 55(b)(2), the default judgment is voidable, and should be set aside where a meritorious defense is shown.
Today’s majority apparently would prefer not to accept the law of Idaho as enunciated just ten months ago in Newbold, supra, by four members of this Court.
Apparently, although the gentleman, the attorney for the Department, was physically present before the Commission and participated without objection of counsel, we now rule that he did not “appear” — the gentleman was an apparition?